Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-12 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          



s 1, 2, 4, 11 and 12 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Ma et al. (2010/1046827).
          Ma et al. teach an ironing system or system iron including a column 7 (figure 17, for example) a steam generator 121 (paragraph 73 or figure 14) and an ironing plate 123 for placement on the body or ironing board 5, 6 (figure 2, for example).  The ironing plate includes a steam iron which passes the generated steam to an outside of the ironing board and sprayed onto the article being ironed.    The column includes a box shaped portion 1 (figure 17) and can include one or more sliding parallel height adjusting boxes 35 each sliding within another box (figures 16 and 17).  The base portion includes a stationary frame 31 and an index plate or lock holder 45.  The lock holder 45 (figure 16, for example) includes a series of apertures (figure 18, especially) for locking or contacting a locking bar 43 (figure 16 or 18). The lock assembly incldues the bar 43 and a wire shaped bar 41 which is movable via a height adjusting lever 39 (figure 19).   The bar 43 is pivoted and engages its two side surfaces (upper and lower, for example) for selectively locking the body or ironing board at particular heights relative or via to particular apertures in the lock holder or index plate 45.  Moving the bar to another aperture allows the index plate 45 to change the position of the bar and the position or height of the height adjustment box.  At least one elastic member or spring 85 is provided (paragraph 66 or figures 12 or 18) between the adjustment box and bar and the stationary outer box for applying a force to the bar and retain the bar in place within the aperture.  An upper body portion 94, 91 and 75 (figure 10, for example) is provided for defining an upper body and a lower body 1 is provided for allowing the . 
ALLOWABLE SUBJECT MATTER
Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732